
	
		III
		Calendar No. 358
		111th CONGRESS
		2d Session
		S. CON. RES. 60
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2010
			Mr. Conrad, from the
			 Committee on the Budget
			 reported the following original concurrent resolution; which was placed on the
			 calendar
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for
		  the United States Government for fiscal year 2011, revising the appropriate
		  budgetary levels for fiscal year 2010, and setting forth the appropriate
		  budgetary levels for fiscal years 2012 through 2015.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2011
			(a)DeclarationCongress
			 declares that this resolution is the concurrent resolution on the budget for
			 fiscal year 2011 and that this resolution sets forth the appropriate budgetary
			 levels for fiscal years 2010 and 2012 through 2015.
			(b)Table of
			 ContentsThe table of contents for this concurrent resolution is
			 as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2011.
					TITLE I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Postal Service discretionary administrative
				expenses.
					Sec. 104. Major functional categories.
					TITLE II—Reserve funds
					Sec. 201. Deficit-neutral reserve fund to promote employment
				and job growth.
					Sec. 202. Deficit-neutral reserve fund to further stabilize and
				improve the regulation of the financial and housing sectors.
					Sec. 203. Deficit-neutral reserve fund for tax relief and
				reform.
					Sec. 204. Deficit-neutral reserve fund to invest in clean
				energy and preserve the environment.
					Sec. 205. Deficit-neutral reserve fund to assist working
				families and children.
					Sec. 206. Deficit-neutral reserve fund for investments in
				America's infrastructure.
					Sec. 207. Deficit-neutral reserve fund for America's veterans,
				and returning and wounded servicemembers.
					Sec. 208. Deficit-neutral reserve fund for higher
				education.
					Sec. 209. Deficit-neutral reserve fund for health
				care.
					Sec. 210. Deficit-neutral reserve fund for investments in our
				Nation’s counties and schools.
					Sec. 211. Deficit-neutral reserve fund for the Federal
				judiciary.
					Sec. 212. Deficit-reduction reserve fund for recommendations of
				the National Commission on Fiscal Responsibility and Reform.
					Sec. 213. Deficit-reduction reserve fund for improper
				payments.
					Sec. 214. Deficit-reduction reserve fund for terminated
				programs.
					Sec. 215. Deficit-neutral reserve fund for small business tax
				relief.
					Sec. 216. Deficit-neutral reserve fund for greater
				accountability for Recovery Act funding.
					Sec. 217. Deficit-neutral reserve fund for greater
				accountability for health care reform.
					Sec. 218. Deficit-neutral reserve fund for reducing tax
				increases on low- and middle-income Americans.
					Sec. 219. Deficit-reduction reserve fund to promote corporate
				tax fairness.
					Sec. 220. Deficit-neutral reserve fund for reducing tax
				increases on low- and middle-income Americans and protecting
				retirees.
					Sec. 221. Deficit-neutral reserve fund taxpayer access to IRS
				appeals.
					Sec. 222. Deficit-neutral reserve fund to make it more
				difficult for corporations to influence elections.
					Sec. 223. Deficit-neutral reserve fund to repeal deductions
				from mineral revenue payments to States.
					Sec. 224. Deficit-neutral reserve fund for increasing
				transparency regarding foreign holders of United States debt and assessing
				risks related to the Federal debt.
					TITLE III—BUDGET PROCESS
					Subtitle A—Budget Enforcement
					Sec. 301. Discretionary spending limits for fiscal years 2010
				through 2013, program integrity initiatives, and other adjustments.
					Sec. 302. Point of order against advance
				appropriations.
					Sec. 303. Strengthened emergency designation.
					Sec. 304. Adjustments for the extension of certain current
				policies.
					Sec. 305. Extension of enforcement of budgetary points of order
				in the Senate.
					Sec. 306. Point of order establishing a 20 percent limit on new
				direct spending in reconciliation legislation.
					Subtitle B—Other provisions
					Sec. 311. Oversight of Government performance.
					Sec. 312. Budgetary treatment of certain discretionary
				administrative expenses.
					Sec. 313. Application and effect of changes in allocations and
				aggregates.
					Sec. 314. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 315. Truth in debt.
					Sec. 316. Truth in Debt Disclosures.
					Sec. 317. Further disclosure of levels in this
				resolution.
					Sec. 318. Exercise of rulemaking powers.
					TITLE IV—Reconciliation
					Sec. 401. Reconciliation in the Senate.
				
			IRecommended
			 levels and amounts
			101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2010
			 through 2015:
				(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended
			 levels of Federal revenues are as follows:
						
							Fiscal year 2010:
				$1,510,918,000,000.
							Fiscal year 2011:
				$1,838,044,000,000.
							Fiscal year 2012:
				$2,024,391,000,000.
							Fiscal year 2013:
				$2,376,016,000,000.
							Fiscal year 2014:
				$2,586,079,000,000.
							Fiscal year 2015:
				$2,744,932,000,000.
					(B)The amounts by
			 which the aggregate levels of Federal revenues should be changed are as
			 follows:
						
							Fiscal year 2010: –$15,800,000,000.
							Fiscal year 2011:
				–$159,549,000,000.
							Fiscal year 2012:
				–$235,291,000,000.
							Fiscal year 2013:
				–$118,180,000,000.
							Fiscal year 2014:
				–$155,358,000,000.
							Fiscal year 2015:
				–$111,377,000,000.
					(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
					
						Fiscal year 2010:
				$3,010,959,000,000.
						Fiscal year 2011:
				$3,126,966,000,000.
						Fiscal year 2012:
				$2,943,394,000,000.
						Fiscal year 2013:
				$3,082,922,000,000.
						Fiscal year 2014:
				$3,290,175,000,000.
						Fiscal year 2015:
				$3,466,385,000,000.
				(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
					
						Fiscal year 2010:
				$3,010,156,000,000.
						Fiscal year 2011:
				$3,191,258,000,000.
						Fiscal year 2012:
				$3,031,177,000,000.
						Fiscal year 2013:
				$3,087,252,000,000.
						Fiscal year 2014:
				$3,265,543,000,000.
						Fiscal year 2015:
				$3,427,244,000,000.
				(4)DeficitsFor
			 purposes of the enforcement of this resolution, the amounts of the deficits are
			 as follows:
					
						Fiscal year 2010:
				$1,499,238,000,000.
						Fiscal year 2011:
				$1,353,214,000,000.
						Fiscal year 2012:
				$1,006,786,000,000.
						Fiscal year 2013: $711,236,000,000.
						Fiscal year 2014: $679,464,000,000.
						Fiscal year 2015:
				$682,312,000,000.
				(5)Public
			 debtPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
					
						Fiscal year 2010:
				$13,532,565,000,000.
						Fiscal year 2011:
				$14,751,676,000,000.
						Fiscal year 2012:
				$15,874,006,000,000.
						Fiscal year 2013:
				$16,689,903,000,000.
						Fiscal year 2014:
				$17,457,336,000,000.
						Fiscal year 2015:
				$18,244,046,000,000.
				(6)Debt held by
			 the publicThe appropriate levels of debt held by the public are
			 as follows:
					
						Fiscal year 2010:
				$9,066,812,000,000.
						Fiscal year 2011:
				$10,172,552,000,000.
						Fiscal year 2012:
				$11,122,149,000,000.
						Fiscal year 2013:
				$11,751,602,000,000.
						Fiscal year 2014:
				$12,331,071,000,000.
						Fiscal year 2015:
				$12,900,053,000,000.
				102.Social
			 Security
				(a)Social Security
			 RevenuesFor purposes of Senate enforcement under sections 302
			 and 311 of the Congressional Budget Act of 1974, the amounts of revenues of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2010: $641,486,000,000.
						Fiscal year 2011: $672,571,000,000.
						Fiscal year 2012: $710,359,000,000.
						Fiscal year 2013: $754,842,000,000.
						Fiscal year 2014: $798,824,000,000.
						Fiscal year 2015:
				$838,280,000,000.
				(b)Social Security
			 OutlaysFor purposes of Senate enforcement under sections 302 and
			 311 of the Congressional Budget Act of 1974, the amounts of outlays of the
			 Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
			 Insurance Trust Fund are as follows:
					
						Fiscal year 2010: $545,302,000,000.
						Fiscal year 2011: $569,502,000,000.
						Fiscal year 2012: $599,385,000,000.
						Fiscal year 2013: $630,333,000,000.
						Fiscal year 2014: $660,273,000,000.
						Fiscal year 2015:
				$692,319,000,000.
				(c)Social Security
			 Administrative ExpensesIn the Senate, the amounts of new budget
			 authority and budget outlays of the Federal Old-Age and Survivors Insurance
			 Trust Fund and the Federal Disability Insurance Trust Fund for administrative
			 expenses are as follows:
					Fiscal year
			 2010:
						(A)New budget
			 authority, $5,811,000,000.
						(B)Outlays,
			 $5,654,000,000.
						Fiscal year 2011:
						(A)New budget authority, $6,266,000,000.
						(B)Outlays, $6,172,000,000.
						Fiscal year 2012:
						(A)New budget authority, $6,543,000,000.
						(B)Outlays, $6,472,000,000.
						Fiscal year 2013:
						(A)New budget authority, $6,845,000,000.
						(B)Outlays, $6,784,000,000.
						Fiscal year 2014:
						(A)New budget authority, $7,217,000,000.
						(B)Outlays, $7,144,000,000.
						Fiscal year
			 2015:
						(A)New budget authority, $7,441,000,000.
						(B)Outlays, $7,384,000,000.
						103.Postal Service
			 discretionary administrative expensesIn the Senate, the amounts of new budget
			 authority and budget outlays of the Postal Service for discretionary
			 administrative expenses are as follows:
				Fiscal year
			 2010:
					(A)New budget authority, $258,000,000.
					(B)Outlays, $258,000,000.
					Fiscal year 2011:
					(A)New budget authority, $258,000,000.
					(B)Outlays, $258,000,000.
					Fiscal year 2012:
					(A)New budget authority, $247,000,000.
					(B)Outlays, $248,000,000.
					Fiscal year 2013:
					(A)New budget authority, $239,000,000.
					(B)Outlays, $239,000,000.
					Fiscal year 2014:
					(A)New budget authority, $244,000,000.
					(B)Outlays, $244,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $251,000,000.
					(B)Outlays, $251,000,000.
					104.Major
			 functional categoriesCongress
			 determines and declares that the appropriate levels of new budget authority and
			 outlays for fiscal years 2010 through 2015 for each major functional category
			 are:
				(1)National Defense
			 (050):
					Fiscal year
			 2010:
					(A)New budget authority, $723,239,000,000.
					(B)Outlays, $702,700,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $738,866,000,000.
					(B)Outlays, $739,429,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $647,206,000,000.
					(B)Outlays, $699,652,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $662,503,000,000.
					(B)Outlays, $674,828,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $678,995,000,000.
					(B)Outlays, $672,525,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $697,856,000,000.
					(B)Outlays, $684,639,000,000.
					(2)International
			 Affairs (150):
					Fiscal year
			 2010:
					(A)New budget authority, $68,728,000,000.
					(B)Outlays, $47,180,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $57,499,000,000.
					(B)Outlays, $51,345,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $60,566,000,000.
					(B)Outlays, $56,737,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $60,823,000,000.
					(B)Outlays, $59,532,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $61,546,000,000.
					(B)Outlays, $62,624,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $62,584,000,000.
					(B)Outlays, $64,778,000,000.
					(3)General Science,
			 Space, and Technology (250):
					Fiscal year
			 2010:
					(A)New budget authority, $31,081,000,000.
					(B)Outlays, $31,673,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $31,793,000,000.
					(B)Outlays, $32,281,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $32,080,000,000.
					(B)Outlays, $32,072,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $32,746,000,000.
					(B)Outlays, $32,096,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $33,547,000,000.
					(B)Outlays, $32,496,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $33,934,000,000.
					(B)Outlays, $32,792,000,000.
					(4)Energy
			 (270):
					Fiscal year
			 2010:
					(A)New budget authority, $7,860,000,000.
					(B)Outlays, $10,090,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $10,801,000,000.
					(B)Outlays, $14,715,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $9,281,000,000.
					(B)Outlays, $16,907,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $6,697,000,000.
					(B)Outlays, $12,988,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $5,710,000,000.
					(B)Outlays, $10,506,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $5,118,000,000.
					(B)Outlays, $6,991,000,000.
					(5)Natural Resources
			 and Environment (300):
					Fiscal year
			 2010:
					(A)New budget authority, $38,666,000,000.
					(B)Outlays, $43,068,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $39,606,000,000.
					(B)Outlays, $42,434,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $39,829,000,000.
					(B)Outlays, $41,412,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $38,086,000,000.
					(B)Outlays, $40,169,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $37,947,000,000.
					(B)Outlays, $39,467,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $38,077,000,000.
					(B)Outlays, $38,875,000,000.
					(6)Agriculture
			 (350):
					Fiscal year
			 2010:
					(A)New budget authority, $26,679,000,000.
					(B)Outlays, $24,733,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $24,814,000,000.
					(B)Outlays, $25,251,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $22,103,000,000.
					(B)Outlays, $18,622,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $22,904,000,000.
					(B)Outlays, $22,898,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $22,977,000,000.
					(B)Outlays, $22,195,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $22,326,000,000.
					(B)Outlays, $21,604,000,000.
					(7)Commerce and
			 Housing Credit (370):
					Fiscal year
			 2010:
					(A)New budget authority, –$44,238,000,000.
					(B)Outlays, –$58,464,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $17,604,000,000.
					(B)Outlays, $33,286,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $15,436,000,000.
					(B)Outlays, $16,712,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $13,709,000,000.
					(B)Outlays, –$2,502,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $12,308,000,000.
					(B)Outlays, –$5,192,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $12,697,000,000.
					(B)Outlays, –$5,122,000,000.
					(8)Transportation
			 (400):
					Fiscal year
			 2010:
					(A)New budget authority, $102,701,000,000.
					(B)Outlays, $96,423,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $92,212,000,000.
					(B)Outlays, $97,123,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $93,296,000,000.
					(B)Outlays, $95,510,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $93,591,000,000.
					(B)Outlays, $94,697,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $94,116,000,000.
					(B)Outlays, $94,928,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $95,531,000,000.
					(B)Outlays, $96,257,000,000.
					(9)Community and
			 Regional Development (450):
					Fiscal year
			 2010:
					(A)New budget authority, $23,655,000,000.
					(B)Outlays, $25,733,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $18,229,000,000.
					(B)Outlays, $28,188,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $18,132,000,000.
					(B)Outlays, $26,505,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $17,913,000,000.
					(B)Outlays, $23,875,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $18,341,000,000.
					(B)Outlays, $21,562,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $18,779,000,000.
					(B)Outlays, $20,272,000,000.
					(10)Education,
			 Training, Employment, and Social Services (500):
					Fiscal year
			 2010:
					(A)New budget authority, $74,858,000,000.
					(B)Outlays, $125,382,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $108,714,000,000.
					(B)Outlays, $126,617,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $89,062,000,000.
					(B)Outlays, $107,532,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $90,332,000,000.
					(B)Outlays, $91,785,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $96,604,000,000.
					(B)Outlays, $94,934,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $103,241,000,000.
					(B)Outlays, $99,977,000,000.
					(11)Health
			 (550):
					Fiscal year
			 2010:
					(A)New budget authority, $376,818,000,000.
					(B)Outlays, $374,857,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $363,156,000,000.
					(B)Outlays, $366,382,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $358,813,000,000.
					(B)Outlays, $357,921,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $370,831,000,000.
					(B)Outlays, $362,911,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $433,616,000,000.
					(B)Outlays, $423,637,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $489,176,000,000.
					(B)Outlays, $478,715,000,000.
					(12)Medicare
			 (570):
					Fiscal year
			 2010:
					(A)New budget authority, $469,687,000,000.
					(B)Outlays, $469,798,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $517,747,000,000.
					(B)Outlays, $517,521,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $508,104,000,000.
					(B)Outlays, $507,877,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $552,954,000,000.
					(B)Outlays, $553,106,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $593,495,000,000.
					(B)Outlays, $593,312,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $597,271,000,000.
					(B)Outlays, $597,025,000,000.
					(13)Income Security
			 (600):
					Fiscal year
			 2010:
					(A)New budget authority, $618,514,000,000.
					(B)Outlays, $622,845,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $555,845,000,000.
					(B)Outlays, $558,611,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $486,754,000,000.
					(B)Outlays, $489,375,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $481,503,000,000.
					(B)Outlays, $482,546,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $490,478,000,000.
					(B)Outlays, $489,688,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $505,301,000,000.
					(B)Outlays, $503,905,000,000.
					(14)Social Security
			 (650):
					Fiscal year
			 2010:
					(A)New budget authority, $22,052,000,000.
					(B)Outlays, $22,333,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $24,524,000,000.
					(B)Outlays, $24,694,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $27,082,000,000.
					(B)Outlays, $27,242,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $30,084,000,000.
					(B)Outlays, $30,244,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $33,288,000,000.
					(B)Outlays, $33,408,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $36,381,000,000.
					(B)Outlays, $36,381,000,000.
					(15)Veterans
			 Benefits and Services (700):
					Fiscal year
			 2010:
					(A)New budget authority, $114,398,000,000.
					(B)Outlays, $113,393,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $127,411,000,000.
					(B)Outlays, $126,655,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $121,121,000,000.
					(B)Outlays, $120,718,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $129,737,000,000.
					(B)Outlays, $129,230,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $133,539,000,000.
					(B)Outlays, $132,943,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $137,137,000,000.
					(B)Outlays, $136,489,000,000.
					(16)Administration
			 of Justice (750):
					Fiscal year
			 2010:
					(A)New budget authority, $53,894,000,000.
					(B)Outlays, $55,914,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $55,581,000,000.
					(B)Outlays, $57,912,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $54,641,000,000.
					(B)Outlays, $56,697,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $54,677,000,000.
					(B)Outlays, $54,902,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $56,370,000,000.
					(B)Outlays, $54,538,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $58,299,000,000.
					(B)Outlays, $57,292,000,000.
					(17)General
			 Government (800):
					Fiscal year
			 2010:
					(A)New budget authority, $25,680,000,000.
					(B)Outlays, $25,811,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $27,090,000,000.
					(B)Outlays, $27,894,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $27,279,000,000.
					(B)Outlays, $29,038,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $27,098,000,000.
					(B)Outlays, $28,636,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $27,700,000,000.
					(B)Outlays, $28,970,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $28,021,000,000.
					(B)Outlays, $28,781,000,000.
					(18)Net Interest
			 (900):
					Fiscal year
			 2010:
					(A)New budget authority, $328,887,000,000.
					(B)Outlays, $328,887,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $359,630,000,000.
					(B)Outlays, $359,630,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, $410,764,000,000.
					(B)Outlays, $410,764,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, $476,154,000,000.
					(B)Outlays, $476,154,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, $548,649,000,000.
					(B)Outlays, $548,649,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, $623,705,000,000.
					(B)Outlays, $623,705,000,000.
					(19)Allowances
			 (920):
					Fiscal year
			 2010:
					(A)New budget authority, $12,416,000,000.
					(B)Outlays, $12,416,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, $26,818,000,000.
					(B)Outlays, $32,264,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, –$3,647,000,000.
					(B)Outlays, –$5,608,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, –$2,507,000,000.
					(B)Outlays, –$3,930,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, –$11,637,000,000.
					(B)Outlays, –$8,233,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, –$19,063,000,000.
					(B)Outlays, –$16,126,000,000.
					(20)Undistributed
			 Offsetting Receipts (950):
					Fiscal year
			 2010:
					(A)New budget authority, –$64,616,000,000.
					(B)Outlays, –$64,616,000,000.
					Fiscal year
			 2011:
					(A)New budget authority, –$70,974,000,000.
					(B)Outlays, –$70,974,000,000.
					Fiscal year
			 2012:
					(A)New budget authority, –$74,508,000,000.
					(B)Outlays, –$74,508,000,000.
					Fiscal year
			 2013:
					(A)New budget authority, –$76,913,000,000.
					(B)Outlays, –$76,913,000,000.
					Fiscal year
			 2014:
					(A)New budget authority, –$77,414,000,000.
					(B)Outlays, –$77,414,000,000.
					Fiscal year
			 2015:
					(A)New budget authority, –$79,986,000,000.
					(B)Outlays, –$79,986,000,000.
					IIReserve
			 funds
			201.Deficit-neutral
			 reserve fund to promote employment and job growth
				(a)Employment and
			 job growthThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports related to
			 employment and job growth, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2010 through 2015 or the
			 period of the total of fiscal years 2010 through 2020.
				(b)Small business
			 assistanceThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that provide assistance
			 to small businesses, including increasing the availability of credit from banks
			 or credit unions, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2010 through 2015 or the period
			 of the total of fiscal years 2010 through 2020.
				(c)Unemployment
			 reliefThe Chairman of the Committee on the Budget of the Senate
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that reduce the unemployment rate or
			 provide assistance to the unemployed, particularly in the States and localities
			 with the highest rates of unemployment, or improve the implementation of the
			 unemployment compensation program, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2010 through 2015
			 or the period of the total of fiscal years 2010 through 2020.
				(d)TradeThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports related to trade, including Trade Adjustment
			 Assistance programs, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2010 through 2015 or the period
			 of the total of fiscal years 2010 through 2020.
				(e)ManufacturingThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels and limits in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports, including tax legislation, that
			 revitalize and strengthen the United States domestic manufacturing sector, by
			 the amounts provided in that legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020.
				(f)Deficit-neutral
			 reserve fund for improving forest and watershed health and
			 resiliencyThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports providing for a robust Federal investment in programs that
			 improve forest and watershed health and resiliency, including programs that
			 reduce the risk of forest fires, insect or disease outbreaks, or the spread of
			 invasive species, thereby creating natural resource related jobs, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020.
				202.Deficit-neutral
			 reserve fund to further stabilize and improve the regulation of the financial
			 and housing sectorsThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports related to the regulation of financial markets,
			 firms, or products, or to otherwise stabilize or strengthen the financial and
			 housing sectors of our economy, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2010 through 2015 or the
			 period of the total of fiscal years 2010 through 2020.
			203.Deficit-neutral
			 reserve fund for tax relief and reform
				(a)Tax
			 reliefThe Chairman of the Committee on the Budget of the Senate
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution by the amounts provided by one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 provide tax relief, including but not limited to extensions of expiring and
			 expired tax relief or refundable tax relief, by the amounts provided in that
			 legislation for those purposes, provided that the provisions in such
			 legislation other than those providing for the extension of policies defined in
			 section 304 (c)(2), (c)(3), or (c)(4) of this concurrent resolution would not
			 increase the deficit over either the period of the total of fiscal years 2010
			 through 2015 or the period of the total of fiscal years 2010 through 2020.
			 Revisions made pursuant to this subsection shall not include amounts associated
			 with the extension of policies defined in section 304 (c)(2), (c)(3), or (c)(4)
			 of this concurrent resolution.
				(b)Tax
			 reformThe Chairman of the Committee on the Budget of the Senate
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that would reform the Internal
			 Revenue Code to ensure a sustainable revenue base that lead to a fairer and
			 more efficient tax system and to a more competitive business environment for
			 United States enterprises, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2010 through 2015 or the
			 period of the total of fiscal years 2010 through 2020.
				204.Deficit-neutral
			 reserve fund to invest in clean energy and preserve the environment
				(a)Investing in
			 clean energy and preserving the environmentThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that—
					(1)reduce our
			 Nation’s dependence on imported energy;
					(2)promote renewable
			 energy development or produce clean energy jobs;
					(3)accelerate the
			 research, development, demonstration, and deployment of advanced technologies
			 to capture and store carbon dioxide emissions from coal-fired power plants and
			 other industrial emission sources and to use coal in an
			 environmentally-acceptable manner;
					(4)strengthen and
			 retool manufacturing supply chains;
					(5)promote clean
			 energy financing;
					(6)encourage
			 conservation and efficiency or improve electricity transmission;
					(7)make improvements
			 to the Low-Income Home Energy Assistance Program;
					(8)set aside
			 additional funding from the Oil Spill Liability Trust Fund for Arctic oil spill
			 research;
					(9)implement water
			 settlements;
					(10)provide
			 additional resources for wildland fire management activities; or
					(11)preserve,
			 restore, or protect the Nation's public lands, oceans, coastal areas, or
			 aquatic ecosystems;
					by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020. The legislation may include tax provisions.(b)Climate change
			 legislationThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that
			 would—
					(1)invest in clean
			 energy technology initiatives;
					(2)decrease
			 greenhouse gas emissions;
					(3)create new jobs
			 in a clean technology economy;
					(4)strengthen the
			 manufacturing competitiveness of the United States;
					(5)diversify the
			 domestic clean energy supply to increase the energy security of the United
			 States;
					(6)protect consumers
			 (including policies that address regional differences);
					(7)provide
			 incentives for cost-savings achieved through energy efficiencies;
					(8)provide voluntary
			 opportunities for agriculture and forestry communities to contribute to
			 reducing the levels of greenhouse gases in the atmosphere; or
					(9)help families,
			 workers, communities, and businesses make the transition to a clean energy
			 economy;
					by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020.205.Deficit-neutral
			 reserve fund to assist working families and children
				(a)Child nutrition
			 and WICThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that reauthorize child nutrition programs or the Special
			 Supplemental Nutrition Program for Women, Infants, and Children (the WIC
			 program), by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2010 through 2015 or the period of the
			 total of fiscal years 2010 through 2020.
				(b)Income support
			 and child careThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports related to child care
			 assistance for low-income families, the Social Services Block Grant (SSBG), the
			 Temporary Assistance for Needy Families (TANF) program, child support
			 enforcement programs, or other assistance to low-income families, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020.
				(c)Housing
			 assistanceThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports related to
			 housing assistance, which may include low-income rental assistance, or
			 assistance provided through the Housing Trust Fund created under section 1131
			 of the Housing and Economic Recovery Act of 2008, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2010
			 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
				(d)Child
			 welfareThe Chairman of the Committee on the Budget of the Senate
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports related to child welfare programs,
			 which may include the Federal foster care payment system, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2010 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
				206.Deficit-neutral
			 reserve fund for investments in America's infrastructure
				(a)InfrastructureThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels and limits in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that provide for Federal investment
			 in America’s infrastructure, which may include projects for public housing,
			 energy, water, wastewater, transportation, freight and passenger rail, or
			 financing through Build America Bonds, by the amounts provided in that
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2010
			 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
				(b)Surface
			 transportationThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that provide new
			 contract authority paid out of the Highway Trust Fund for surface
			 transportation programs to the extent such new contract authority is offset by
			 an increase in receipts to the Highway Trust Fund (excluding transfers from the
			 general fund of the Treasury into the Highway Trust Fund not offset by a
			 similar increase in receipts), by the amounts provided in that legislation for
			 those purposes, provided further that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2010 through 2015
			 or the period of the total of fiscal years 2010 through 2020.
				(c)Multimodal
			 transportation projectsThe Chairman of the Committee on the
			 Budget of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that authorize multimodal transportation projects that include performance
			 expectations, metrics, and a schedule for reports on results by the amounts
			 provided in that legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2010 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
				(d)Flood control
			 projects and insurance reformThe Chairman of the Committee on
			 the Budget of the Senate may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that provide for levee or dam modernization, maintenance,
			 repair, and improvement, increase the resources available to prevent or
			 mitigate flooding or the damage caused by flooding, or provide for flood
			 insurance reform and modernization, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2010 through 2015
			 or the period of the total of fiscal years 2010 through 2020.
				207.Deficit-neutral
			 reserve fund for America's veterans, and returning and wounded
			 servicemembersThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that—
				(1)expand the number of disabled military
			 retirees who receive both disability compensation and retired pay (concurrent
			 receipt);
				(2)reduce or eliminate the offset between
			 Survivor Benefit Plan annuities and Veterans' Dependency and Indemnity
			 Compensation;
				(3)enhance or maintain the affordability of
			 health care for military personnel, military retirees, or veterans;
				(4)improve disability benefits or evaluations
			 for wounded or disabled military personnel or veterans (including measures to
			 expedite the claims process);
				(5)allow Reserve
			 Component servicemembers to remain on active duty for a period of time after
			 redeploying in order to ease the adjustment from combat to civilian life;
			 or
				(6)expand veterans' benefits including for
			 veterans living in rural areas or for caregivers providing assistance to
			 veterans;
				by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2010 through 2015 or the period of the total of fiscal years 2010 through
			 2020.208.Deficit-neutral
			 reserve fund for higher educationThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that make higher education more accessible or affordable, which may include
			 legislation to expand and strengthen student aid, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2010
			 through 2015 or the period of the total of fiscal years 2010 through 2020. The
			 legislation may include tax provisions.
			209.Deficit-neutral
			 reserve fund for health care
				(a)Physician
			 reimbursementThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that increase the
			 reimbursement rate for physician services under section 1848 (d) and (f) of the
			 Social Security Act or that include or expand financial incentives for
			 physicians to improve the quality and efficiency of items and services
			 furnished to Medicare beneficiaries through the use of consensus-based quality
			 measures, by the amounts provided in such legislation for those purposes,
			 provided that the provisions in such legislation other than those providing for
			 the extension of policies defined in section 304(c)(1) of this concurrent
			 resolution would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020. Revisions made pursuant to this subsection shall not include
			 amounts associated with the extension of policies defined in section 304(c)(1)
			 of this concurrent resolution.
				(b)Health care
			 workforceThe Chairman of the Committee on the Budget of the
			 Senate may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, motions, or conference reports that include
			 measures to address shortages of nurses, physicians, or in other health
			 professions or to encourage physicians to train in primary care, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2010 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
				(c)Therapy
			 capsThe Chairman of the Committee on the Budget of the Senate
			 may revise the allocations of a committee or committees, aggregates, and other
			 appropriate levels and limits in this resolution for one or more bills, joint
			 resolutions, amendments, motions, or conference reports that protect access to
			 outpatient therapy services (including physical therapy, occupational therapy,
			 and speech-language pathology services) through measures such as repealing or
			 increasing the current outpatient therapy caps, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2010
			 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
				(d)Extension of
			 expiring health care policiesThe Chairman of the Committee on
			 the Budget of the Senate may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that extend expiring Medicare, Medicaid, or other health
			 provisions, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2010 through 2015 or the period of the
			 total of fiscal years 2010 through 2020.
				(e)BenefitsThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports making changes to health or other benefits for
			 federal workers, including postal retiree health coverage, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2010 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
				210.Deficit-neutral
			 reserve fund for investments in our Nation’s counties and schoolsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that make changes to or provide for the reauthorization of the Secure Rural
			 Schools and Community Self Determination Act of 2000 (Public Law 106–393) or
			 make changes to the Payments in Lieu of Taxes Act of 1976 (Public Law 94–565),
			 or both, by the amounts provided by that legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2010 through 2015 or the period of the
			 total of fiscal years 2010 through 2020.
			211.Deficit-neutral
			 reserve fund for the Federal judiciaryThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that authorize salary adjustments for justices and judges of the United States,
			 or increase the number of Federal judgeships, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2010
			 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
			212.Deficit-reduction
			 reserve fund for recommendations of the National Commission on Fiscal
			 Responsibility and ReformUpon
			 enactment of legislation containing recommendations in the final report of the
			 National Commission on Fiscal Responsibility and Reform, established by
			 Executive Order 13531 on February 18, 2010, that decreases the deficit over
			 either the period of the total of fiscal years 2010 through 2015 or the period
			 of the total of fiscal years 2010 through 2020, the Chairman of the Committee
			 on the Budget of the Senate may—
				(1)reduce the
			 allocations of a committee or committees;
				(2)revise aggregates
			 and other appropriate levels and limits in this resolution; and
				(3)make adjustments
			 to the Senate’s pay-as-you-go ledger over 6 and 11 years;
				to ensure that
			 the deficit reduction achieved by that legislation is used for deficit
			 reduction only, and is not available as an offset for subsequent
			 legislation.213.Deficit-reduction
			 reserve fund for improper paymentsThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that achieve savings by eliminating or reducing improper payments and use such
			 savings to reduce the deficit. The Chairman may also make adjustments to the
			 Senate’s pay-as-you-go ledger over 6 and 11 years to ensure that the deficit
			 reduction achieved is used for deficit reduction only. The adjustments
			 authorized under this section shall be of the amount of deficit reduction
			 achieved.
			214.Deficit-reduction
			 reserve fund for terminated programsThe Chairman of the Committee on the Budget
			 of the Senate shall reduce the discretionary spending limits, budgetary
			 aggregates, and allocations pursuant to section 302(a) of the Congressional
			 Budget Act of 1974, upon adoption by the Senate of an amendment to—
				(1)a bill or a joint resolution reported by
			 the Committee on Appropriations of the Senate or passed by the House of
			 Representatives;
				(2)an amendment
			 reported by the Committee on Appropriations of the Senate; or
				(3)an amendment
			 between the Houses received from the House of Representatives;
				that achieves
			 savings by eliminating the funding for any discretionary program, project, or
			 account recommended for termination in the Terminations, Reductions, and
			 Savings volume that accompanies the Budget of the United States
			 Government, submitted pursuant to section 1105 of title 31, United States Code,
			 for the budget year and prior 2 fiscal years.215.Deficit-neutral
			 reserve fund for small business tax reliefThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between houses, motions or
			 conference reports that would protect business pass-through income from any
			 increase in the statutory 33 percent and 35 percent individual income tax rates
			 promulgated in the Economic Growth and Tax Relief Reconciliation Act of 2001
			 (Public Law 107–16) and amended in the Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 (Public Law 108–27) by the amounts provided in such
			 legislation for that purpose, provided that such legislation would not increase
			 the deficit over either the period of the total of fiscal years 2010 through
			 2015 or the period of the total fiscal years 2010 through 2020.
			216.Deficit-neutral
			 reserve fund for greater accountability for Recovery Act fundingThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that would both set performance measurements for Federal agencies that
			 distribute funding provided under the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5) and toughen reporting requirements on those who receive
			 grants and contracts under the American Recovery and Reinvestment Act of 2009,
			 by the amounts provided in such legislation for those purposes, provided that
			 such legislation would not increase the deficit over either the period of the
			 total of fiscal years 2010 through 2015 or the period of the total of fiscal
			 years 2010 through 2020.
			217.Deficit-neutral
			 reserve fund for greater accountability for health care reformThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that would set performance metrics and milestones to measure changes in the
			 level of health care coverage and in the cost and quality of health care
			 service delivery under the Patient Protection and Affordable Care Act (Public
			 Law 111–148), and any amendments to that Act, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2010
			 through 2015 or the period of the total of fiscal years 2010 through
			 2020.
			218.Deficit-neutral
			 reserve fund for reducing tax increases on low- and middle-income
			 AmericansThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, amendments between houses,
			 motions, or conference reports that would delay any tax increases enacted under
			 the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152),
			 in combination with the Patient Protection and Affordable Care Act (Public Law
			 111–148) (the Act), until January 1, 2014, when the major health
			 care reform measures included in the Act are effective, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total fiscal years 2010
			 through 2020.
			219.Deficit-reduction
			 reserve fund to promote corporate tax fairnessThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 achieve savings through tax policies that ensure that large, profitable
			 corporations paying no Federal income taxes will pay their fair share and use
			 such savings to reduce the deficit. The Chairman may also make adjustments to
			 the Senate's pay-as-you-go ledger over 6 and 11 years to ensure that the
			 deficit reduction achieved is used for deficit reduction only. The adjustments
			 authorized under this section shall be of the amount of deficit reduction
			 achieved.
			220.Deficit-neutral
			 reserve fund for reducing tax increases on low- and middle-income Americans and
			 protecting retireesThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 amendments between houses, motions, or conference reports that would reduce the
			 threshold for the itemized deduction for unreimbursed medical expenses from 10
			 percent to 7.5 percent of adjusted gross income and to reinstate the business
			 deduction for expenses allocable to the Medicare Part D employer subsidy,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2010 through 2015 or the period of the
			 total of fiscal years 2010 through 2020.
			221.Deficit-neutral
			 reserve fund taxpayer access to IRS appealsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between houses, motions, or
			 conference reports that would redeploy existing resources of the Internal
			 Revenue Service to provide at least one full-time Internal Revenue Service
			 appeals officer and one full-time settlement agent in every State, by the
			 amounts provided in such legislation for such purpose, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020.
			222.Deficit-neutral
			 reserve fund to make it more difficult for corporations to influence
			 electionsThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that furthers campaign finance reform, including increased oversight by
			 Federal regulators, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2010 through 2015 or the period
			 of the total of fiscal years 2010 through 2020.
			223.Deficit-neutral
			 reserve fund to repeal deductions from mineral revenue payments to
			 StatesThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, amendments between houses,
			 motions, or conference reports that would repeal the requirement to deduct
			 certain amounts from onshore mineral revenues payable to States under the
			 heading ADMINISTRATIVE PROVISIONS under the
			 heading Minerals Management Service under the
			 heading Department of the Interior of title I of
			 division A under the heading DEPARTMENT OF THE INTERIOR,
			 ENVIRONMENT, AND RELATED AGENCIES APPROPRIATIONS ACT,
			 2010 of the Interior Department and Further Continuing
			 Appropriations, Fiscal Yeal 2010 (Public Law 111–88; 123 Stat. 2915), by the
			 amounts provided in such legislation for that purpose, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2010 through 2015 or the period of the total of fiscal years
			 2010 through 2020.
			224.Deficit-neutral
			 reserve fund for increasing transparency regarding foreign holders of United
			 States debt and assessing risks related to the Federal debtThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports
			 that—
				(1)improve
			 transparency and reporting of foreign holdings of United States debt;
				(2)require the
			 President to provide quarterly assessments to Congress on the national security
			 and economic risks posed by current levels of foreign holders of United States
			 debt;
				(3)require the
			 President to formulate and submit a plan of action to reduce the risk to the
			 national security and economic stability of the United States; and
				(4)require the
			 Comptroller General of the United States to provide Congress with an annual
			 assessment of the national security and economic risks posed by the
			 debt;
				by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2010 through 2015 or the period of the total of fiscal years 2010 through
			 2020.IIIBUDGET
			 PROCESS
			ABudget
			 Enforcement
				301.Discretionary
			 spending limits for fiscal years 2010 through 2013, program integrity
			 initiatives, and other adjustments
					(a)Senate point of
			 order
						(1)In
			 generalExcept as otherwise provided in this section, it shall
			 not be in order in the Senate to consider any bill or joint resolution (or
			 amendment, motion, or conference report on that bill or joint resolution) that
			 would cause the discretionary spending limits in this section to be
			 exceeded.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverThis
			 subsection may be waived or suspended in the Senate only by the affirmative
			 vote of three-fifths of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution.
			 An affirmative vote of three-fifths of the Members of the Senate, duly chosen
			 and sworn, shall be required to sustain an appeal of the ruling of the Chair on
			 a point of order raised under this subsection.
							(b)Senate
			 discretionary spending limitsIn the Senate and as used in this
			 section, the term discretionary spending limit means—
						(1)for fiscal year
			 2010, $1,226,211,000,000 in new budget authority and $1,366,891,000,000 in
			 outlays;
						(2)for fiscal year
			 2011, $1,122,003,000,000 in new budget authority and $1,313,271,000,000 in
			 outlays;
						(3)for fiscal year
			 2012, $1,150,570,000,000 in new budget authority and $1,250,770,000,000 in
			 outlays; and
						(4)for fiscal year
			 2013, $1,171,007,000,000 in new budget authority and $1,239,573,000,000 in
			 outlays;
						as adjusted
			 in conformance with the adjustment procedures in subsection (c).(c)Adjustments in
			 the Senate
						(1)In
			 generalAfter the reporting of a bill or joint resolution
			 relating to any matter described in paragraph (2), or the offering of an
			 amendment or motion thereto or the submission of a conference report
			 thereon—
							(A)the Chairman of
			 the Committee on the Budget of the Senate may adjust the discretionary spending
			 limits, budgetary aggregates, and allocations pursuant to section 302(a) of the
			 Congressional Budget Act of 1974, by the amount of new budget authority in that
			 measure for that purpose and the outlays flowing therefrom; and
							(B)following any
			 adjustment under subparagraph (A), the Committee on Appropriations of the
			 Senate may report appropriately revised suballocations pursuant to section
			 302(b) of the Congressional Budget Act of 1974 to carry out this
			 subsection.
							(2)Matters
			 describedMatters referred to in paragraph (1) are as
			 follows:
							(A)Continuing
			 disability reviews and ssi redeterminations
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of the amounts specified in clause (ii) for
			 continuing disability reviews and Supplemental Security Income redeterminations
			 for the Social Security Administration, and provides an additional
			 appropriation of an amount further specified in clause (ii) for continuing
			 disability reviews and Supplemental Security Income redeterminations for the
			 Social Security Administration, then the discretionary spending limits,
			 allocation to the Committee on Appropriations of the Senate, and aggregates for
			 that year may be adjusted by the amount in budget authority and outlays flowing
			 therefrom not to exceed the additional appropriation provided in such
			 legislation for that purpose for that fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2011, an appropriation of $283,000,000, and an additional appropriation of
			 $513,000,000;
									(II)for fiscal year
			 2012, an appropriation of $294,000,000, and an additional appropriation of
			 $642,000,000; and
									(III)for fiscal year
			 2013, an appropriation of $305,000,000, and an additional appropriation of
			 $751,000,000.
									(iii)Asset
			 verification in 2011The additional appropriation of $513,000,000
			 in 2011 may also provide that a portion of that amount, not to exceed
			 $10,000,000, may be used to complete implementation of asset verification
			 initiatives.
								(B)Internal
			 revenue service tax enforcement
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year to the Internal Revenue Service of not less
			 than the amounts specified in clause (ii) for tax enforcement to address the
			 Federal tax gap (taxes owed but not paid), of which not less than the amount
			 further specified in clause (ii) shall be available for additional or enhanced
			 tax enforcement, or both, to address the Federal tax gap, then the
			 discretionary spending limits, allocation to the Committee on Appropriations of
			 the Senate, and aggregates for that year may be adjusted by the amount in
			 budget authority and outlays flowing therefrom not to exceed the amount of
			 additional or enhanced tax enforcement provided in such legislation for that
			 fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2011, an appropriation of $8,235,000,000, of which not less than $1,115,000,000
			 is available for additional or enhanced tax enforcement;
									(II)for fiscal year
			 2012, an appropriation of $8,744,000,000, of which not less than $1,357,000,000
			 is available for additional or enhanced tax enforcement; and
									(III)for fiscal year
			 2013, an appropriation of $9,259,000,000, of which not less than $1,724,000,000
			 is available for additional or enhanced tax enforcement.
									(C)Health care
			 fraud and abuse control
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of up to the amounts specified in clause (ii)
			 to the Health Care Fraud and Abuse Control program at the Department of Health
			 and Human Services, then the discretionary spending limits, allocation to the
			 Committee on Appropriations of the Senate, and aggregates for that year may be
			 adjusted in an amount not to exceed the amount in budget authority and outlays
			 flowing therefrom provided for that program for that fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2011, an appropriation of $561,000,000;
									(II)for fiscal year
			 2012, an appropriation of $589,000,000; and
									(III)for fiscal year
			 2013, an appropriation of $619,000,000.
									(D)Unemployment
			 insurance improper payment reviews
								(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of the amounts specified in clause (ii) for
			 in-person reemployment and eligibility assessments and unemployment insurance
			 improper payment reviews, and provides an additional appropriation of up to an
			 amount further specified in clause (ii) for in-person reemployment and
			 eligibility assessments and unemployment insurance improper payment reviews,
			 then the discretionary spending limits, allocation to the Committee on
			 Appropriations of the Senate, and aggregates for that year may be adjusted by
			 an amount in budget authority and outlays flowing therefrom not to exceed the
			 additional appropriation provided in such legislation for that purpose for that
			 fiscal year.
								(ii)Amounts
			 specifiedThe amounts specified are—
									(I)for fiscal year
			 2011, an appropriation of $10,000,000, and an additional appropriation of
			 $55,000,000;
									(II)for fiscal year
			 2012, an appropriation of $11,000,000, and an additional appropriation of
			 $60,000,000; and
									(III)for fiscal year
			 2013, an appropriation of $11,000,000, and an additional appropriation of
			 $65,000,000.
									(3)Adjustments to
			 support ongoing overseas deployments and other activities
							(A)AdjustmentsThe
			 Chairman of the Committee on the Budget of the Senate may adjust the
			 discretionary spending limits, allocations to the Committee on Appropriations
			 of the Senate, and aggregates for one or more—
								(i)bills reported by
			 the Committee on Appropriations of the Senate or passed by the House of
			 Representatives;
								(ii)joint
			 resolutions or amendments reported by the Committee on Appropriations of the
			 Senate;
								(iii)amendments
			 between the Houses received from the House of Representatives or Senate
			 amendments offered by the authority of the Committee on Appropriations of the
			 Senate; or
								(iv)conference
			 reports;
								making
			 appropriations for overseas deployments and other activities in the amounts
			 specified in subparagraph (B), provided that the Chairman shall not make any
			 such adjustment for a bill, joint resolution, amendment, amendment between the
			 Houses, or conference report that increases the on-budget deficit over the
			 period of the budget year and the ensuing 9 fiscal years following the budget
			 year.(B)Amounts
			 specifiedThe amounts specified are—
								(i)for
			 fiscal year 2010, $49,953,000,000 in new budget authority and the outlays
			 flowing therefrom;
								(ii)for fiscal year
			 2011, $159,387,000,000 in new budget authority and the outlays flowing
			 therefrom;
								(iii)for fiscal year
			 2012, $50,000,000,000 in new budget authority and the outlays flowing
			 therefrom; and
								(iv)for fiscal year
			 2013, $50,000,000,000 in new budget authority and the outlays flowing
			 therefrom.
								302.Point of order
			 against advance appropriations
					(a)In
			 general
						(1)Point of
			 orderExcept as provided in subsection (b), it shall not be in
			 order in the Senate to consider any bill, joint resolution, motion, amendment,
			 or conference report that would provide an advance appropriation.
						(2)DefinitionIn
			 this section, the term advance appropriation means any new budget
			 authority provided in a bill or joint resolution making appropriations for
			 fiscal year 2011 that first becomes available for any fiscal year after 2011,
			 or any new budget authority provided in a bill or joint resolution making
			 general appropriations or continuing appropriations for fiscal year 2012, that
			 first becomes available for any fiscal year after 2012.
						(b)ExceptionsAdvance
			 appropriations may be provided—
						(1)for fiscal years
			 2012 and 2013 for programs, projects, activities, or accounts identified in the
			 joint explanatory statement of managers accompanying this resolution under the
			 heading Accounts Identified for Advance Appropriations in an
			 aggregate amount not to exceed $28,852,000,000 in new budget authority in each
			 year;
						(2)for the
			 Corporation for Public Broadcasting; and
						(3)for the
			 Department of Veterans Affairs for the Medical Services, Medical Support and
			 Compliance, and Medical Facilities accounts of the Veterans Health
			 Administration.
						(c)Supermajority
			 waiver and appeal
						(1)WaiverIn
			 the Senate, subsection (a) may be waived or suspended only by an affirmative
			 vote of three-fifths of the Members, duly chosen and sworn.
						(2)AppealAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under subsection (a).
						(d)Form of point
			 of orderA point of order under subsection (a) may be raised by a
			 Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
					(e)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 deemed stricken, and the Senate shall proceed to consider the question of
			 whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
					(f)InapplicabilityIn
			 the Senate, section 402 of S. Con. Res. 13 (111th Congress) shall no longer
			 apply.
					303.Strengthened
			 emergency designation
					(a)Authority To
			 designateIn the Senate, with respect to a provision of direct
			 spending or receipts legislation or appropriations for discretionary accounts
			 that Congress designates as an emergency requirement in such measure, the
			 amounts of new budget authority, outlays, and receipts in all fiscal years
			 resulting from that provision shall be treated as an emergency requirement for
			 the purpose of this section subject to the provisions of subsection (c).
					(b)Exemption of
			 emergency provisionsAny new budget authority, outlays, and
			 receipts resulting from any provision designated as an emergency requirement,
			 pursuant to this section, in any bill, joint resolution, amendment, or
			 conference report shall not count for purposes of sections 302 and 311 of the
			 Congressional Budget Act of 1974, section 201 of S. Con. Res. 21 (110th
			 Congress) (relating to pay-as-you-go), section 311 of S. Con. Res. 70 (110th
			 Congress) (relating to long-term deficits), section 404 of S. Con. Res. 13
			 (111th Congress) (relating to short-term deficits), and section 301 of this
			 resolution (relating to discretionary spending). Designated emergency
			 provisions shall not count for the purpose of revising allocations, aggregates,
			 or other levels pursuant to procedures established under section 301(b)(7) of
			 the Congressional Budget Act of 1974 for deficit-neutral reserve funds and
			 revising discretionary spending limits set pursuant to section 301 of this
			 resolution.
					(c)Emergency
			 legislation designation requirements
						(1)In
			 generalIn the Senate, it shall not be in order to consider any
			 bill, joint resolution, motion, amendment, or conference report that provides
			 an emergency designation for one or more provisions, for the purpose of section
			 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139) or this
			 section of this resolution, unless each designation is accompanied by an
			 Affirmation of Emergency Designation document.
						(2)Signed
			 affirmationThe Affirmation of Emergency
			 Designation document shall be filed with the Clerk of the Senate at the
			 time the matter is filed with the clerk, signed by 16 Senators, affirming the
			 emergency requirements as follows:
							
								We, the
			 undersigned Senators, in accordance with the provisions of the Emergency
			 Legislation Designation Requirement, affirm that the matter meets the following
			 emergency requirements:(1)For purposes of
				this section, any provision is an emergency requirement if the situation
				addressed by such provision is—
									(A)necessary,
				essential, or vital (not merely useful or beneficial);
									(B)sudden, quickly
				coming into being, and not building up over time;
									(C)an urgent,
				pressing, and compelling need requiring immediate action;
									(D)subject to
				subparagraph (B), unforeseen, unpredictable, and unanticipated; and
									(E)not permanent,
				temporary in nature.
									(2)An emergency that
				is part of an aggregate level of anticipated emergencies, particularly when
				normally estimated in advance, is not
				unforeseen.
								.
						(d)DefinitionsIn
			 this section, the terms direct spending,
			 receipts, and appropriations for discretionary
			 accounts mean any provision of a bill, joint resolution, amendment,
			 motion, or conference report that affects direct spending, receipts, or
			 appropriations as those terms have been defined and interpreted for purposes of
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
					(e)Emergency
			 designation point of order
						(1)In
			 generalWhen the Senate is considering a bill, resolution,
			 amendment, motion, or conference report, if a point of order is made by a
			 Senator against an emergency designation in that measure, that provision making
			 such a designation shall be stricken from the measure and may not be offered as
			 an amendment from the floor.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverParagraph
			 (1) may be waived or suspended in the Senate only by an affirmative vote of
			 three-fifths of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this subsection.
							(3)Definition of
			 an emergency designationFor purposes of paragraph (1), a
			 provision shall be considered an emergency designation if it designates any
			 item as an emergency requirement pursuant to this subsection.
						(4)Form of the
			 point of orderA point of order under paragraph (1) may be raised
			 by a Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
						(5)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 deemed stricken, and the Senate shall proceed to consider the question of
			 whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
						(f)InapplicabilityIn
			 the Senate, section 403 of S. Con. Res. 13 (111th Congress), the concurrent
			 resolution on the budget for fiscal year 2010, shall no longer apply.
					304.Adjustments
			 for the extension of certain current policies
					(a)AdjustmentFor
			 the purposes of determining the points of order specified in subsection (b),
			 the Chairman of the Committee on the Budget of the Senate may adjust the
			 estimate of the budgetary effects of a bill, joint resolution, amendment,
			 motion, or conference report that contains one or more provisions meeting the
			 criteria of subsection (c) to exclude the amounts of qualifying budgetary
			 effects.
					(b)Covered points
			 of orderThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments pursuant to this section for the following points
			 of order only:
						(1)Section 201 of S.
			 Con. Res. 21 (110th Congress) (relating to pay-as-you-go).
						(2)Section 311 of S.
			 Con. Res. 70 (110th Congress) (relating to long-term deficits).
						(3)Section 404 of S.
			 Con. Res. 13 (111th Congress) (relating to short-term deficits).
						(c)Qualifying
			 legislationThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments authorized under subsection (a) for legislation
			 containing provisions that—
						(1)amend or
			 supersede the system for updating payments made under subsections 1848 (d) and
			 (f) of the Social Security Act, consistent with section 7(c) of the Statutory
			 Pay-As-You-Go Act of 2010 (Public Law 111–139);
						(2)amend the Estate
			 and Gift Tax under subtitle B of the Internal Revenue Code of 1986, consistent
			 with section 7(d) of the Statutory Pay-As-You-Go Act of 2010;
						(3)extend relief
			 from the Alternative Minimum Tax for individuals under sections 55–59 of the
			 Internal Revenue Code of 1986, consistent with section 7(e) of the Statutory
			 Pay-As-You-Go Act of 2010; or
						(4)extend
			 middle-class tax cuts made in the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 (Public Law 107–16) and the Jobs and Growth Tax Relief and
			 Reconciliation Act of 2003 (Public Law 108–27), consistent with section 7(f) of
			 the Statutory Pay-As-You-Go Act of 2010.
						(d)LimitationThe
			 Chairman shall make any adjustments pursuant to this section in a manner
			 consistent with the limitations described in sections 4(c) and 7(h) of the
			 Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139).
					(e)DefinitionFor
			 the purposes of this section, the terms budgetary effects or
			 effects mean the amount by which a provision changes direct
			 spending or revenues relative to the baseline.
					(f)SunsetThis
			 section shall expire on December 31, 2011.
					305.Extension of
			 enforcement of budgetary points of order in the Senate
					(a)ExtensionNotwithstanding
			 any provision of the Congressional Budget Act of 1974, subsections (c)(2) and
			 (d)(3) of section 904 of the Congressional Budget Act of 1974 shall remain in
			 effect for purposes of Senate enforcement through September 30, 2020.
					(b)RepealSection
			 205 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the
			 budget for fiscal year 2008, and section 403 of H. Con. Res. 95 (109th
			 Congress), the concurrent resolution on the budget for fiscal year 2006, are
			 repealed.
					306.Point of order
			 establishing a 20 percent limit on new direct spending in reconciliation
			 legislation
					(a)In
			 generalIn the Senate, it shall not be in order to consider any
			 reconciliation bill, joint resolution, motion, amendment, or any conference
			 report on, or an amendment between the Houses in relation to, a reconciliation
			 bill pursuant to section 310 of the Congressional Budget Act of 1974, that
			 produces an increase in outlays, if—
						(1)the effect of all
			 the provisions in the jurisdiction of any committee is to create gross new
			 direct spending that exceeds 20 percent of the total savings instruction to the
			 committee; or
						(2)the effect of the
			 adoption of an amendment would result in gross new direct spending that exceeds
			 20 percent of the total savings instruction to the committee.
						(b)Form of point
			 of order
						(1)In
			 generalA point of order under subsection (a) may be raised by a
			 Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
						(2)Waiver and
			 appealSubsection (a) may be waived or suspended only by an
			 affirmative vote of three-fifths of the Members, duly chosen and sworn. An
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under subsection (a).
						(3)Conference
			 reportIf a point of order is sustained under subsection (a)
			 against a conference report in the Senate, the report shall be disposed of as
			 provided in section 313(d) of the Congressional Budget Act of 1974.
						BOther
			 provisions
				311.Oversight of
			 Government performanceIn the
			 Senate, committees are requested to review programs and tax expenditures in
			 their jurisdiction, and provide in the views and estimates reports required
			 under section 301(d) of the Congressional Budget Act of 1974 recommendations to
			 improve governmental performance and to reduce waste, fraud, abuse, or program
			 duplication. In their views and estimates letters, committees should address
			 matters for congressional consideration identified in the Government
			 Accountability Office’s High Risk list reports.
				312.Budgetary
			 treatment of certain discretionary administrative expensesIn the Senate, notwithstanding section
			 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget
			 Enforcement Act of 1990, and section 2009a of title 39, United States Code, the
			 joint explanatory statement accompanying the conference report on any
			 concurrent resolution on the budget shall include in its allocations under
			 section 302(a) of the Congressional Budget Act of 1974 to the Committees on
			 Appropriations amounts for the discretionary administrative expenses of the
			 Social Security Administration and of the Postal Service.
				313.Application
			 and effect of changes in allocations and aggregates
					(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
						(1)apply while that
			 measure is under consideration;
						(2)take effect upon
			 the enactment of that measure; and
						(3)be published in
			 the Congressional Record as soon as practicable.
						(b)Effect of
			 Changed Allocations and AggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
					(c)Budget
			 Committee DeterminationsFor purposes of this resolution the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the
			 Committee on the Budget of the Senate.
					314.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of a bill or joint
			 resolution providing for a change in concepts or definitions, the Chairman of
			 the Committee on the Budget of the Senate may make adjustments to the levels
			 and allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
				315.Truth in
			 debt
					(a)In
			 generalIt shall not be in order to consider a budget resolution
			 in the Senate unless it contains a Truth in Debt Disclosure
			 section with all, and only, the following disclosures regarding debt for that
			 resolution:
						
							__.Truth in Debt
				Disclosure
								(a)Gross
				debtThe levels assumed in this budget resolution allow the gross
				Federal debt of the Nation to rise/fall by $__ from the current year, fiscal
				year 20__, to the fifth year of the budget window, fiscal year 20__.
								(b)Per
				citizenThe levels assumed in this budget resolution allow the
				gross Federal debt of the Nation to rise/fall by $__ on every citizen of the
				United States from the current year, fiscal year 20__, to the fifth year of the
				budget window, fiscal year 20__.
								(c)Five-year
				periodThe levels assumed in this budget resolution project that
				$__ of the Social Security surplus will be spent over the 5-year budget window,
				fiscal years 20__ through 20__, on things other than Social
				Security.
								.
					(b)Additional
			 matterIf any portion of the Social Security surplus is projected
			 to be spent in any year or the gross Federal debt in the fifth year of the
			 budget window is greater than the gross debt projected for the current year (as
			 described in section 101(5) of the resolution) then the report, print, or
			 statement of managers accompanying the budget resolution shall contain a
			 section that—
						(1)details the
			 circumstances making it in the national interest to allow gross Federal debt to
			 increase rather than taking steps to reduce the debt; and
						(2)provides a
			 justification for allowing the surpluses in the Social Security trust fund to
			 be spent on other functions of government even as the baby boom generation
			 retires, program costs are projected to rise dramatically, the debt owed to
			 Social Security is about to come due, and the trust fund is projected to go
			 insolvent.
						(c)DefinitionIn
			 this section, the term gross Federal debt means the nominal levels
			 of (or changes in the levels of) gross Federal debt (debt subject to limit as
			 set out in section 101(5) of the resolution) measured at the end of each fiscal
			 year during the period of the budget, not debt as a percentage of GDP, and not
			 levels relative to baseline projections.
					(d)Previous
			 resolutionsIt shall not be in order to consider a budget
			 resolution in the Senate unless it includes a table that contains, for each of
			 the previous 12 fiscal years, the following information based on the budget
			 resolution for each such fiscal year:
						(1)The amount by
			 which the levels assumed in the budget resolution allow the Federal debt of the
			 Nation to rise or fall.
						(2)The amount by
			 which the levels assumed in the budget resolution allow the debt of the Federal
			 debt of the Nation to rise or fall on a per capita basis (including only
			 citizens of the United States).
						(3)The amount of the
			 Social Security surplus projected to be spent over 5 years by the levels in the
			 budget resolution.
						316.Truth in Debt
			 Disclosures
					(a)Gross
			 debtThe levels assumed in this budget resolution allow the gross
			 Federal debt of the Nation to rise by $4,710,000,000,000 from the current year,
			 fiscal year 2010, to the fifth year of the budget window, fiscal year
			 2015.
					(b)Per
			 citizenThe levels assumed in this budget resolution allow the
			 gross Federal debt of the Nation to rise by $15,250 on every citizen of the
			 United States from the current year, fiscal year 2010, to the fifth year of the
			 budget window, fiscal year 2015.
					317.Further
			 disclosure of levels in this resolutionThe levels assumed in this budget
			 resolution—
					(1)cut spending as a percent of GDP by 11
			 percent;
					(2)cut the deficit as percent of GDP by 70
			 percent; and
					(3)cut taxes by $780,000,000,000.
					318.Exercise of
			 rulemaking powersCongress
			 adopts the provisions of this title—
					(1)as an exercise of the rulemaking power of
			 the Senate, and as such they shall be considered as part of the rules of the
			 Senate and such rules shall supersede other rules only to the extent that they
			 are inconsistent with such other rules; and
					(2)with full recognition of the constitutional
			 right of the Senate to change those rules at any time, in the same manner, and
			 to the same extent as is the case of any other rule of the Senate.
					IVReconciliation
			401.Reconciliation
			 in the Senate
				(a)Deficit
			 reduction instructionThe Committee on Finance shall report to
			 the Senate a reconciliation bill or resolution not later than September 23,
			 2010, that consists of changes in laws, bills, or resolutions within its
			 jurisdiction to reduce the deficit by $2,000,000,000 for the period of fiscal
			 years 2010 through 2015.
				(b)Statutory debt
			 limit instructionThe Committee on Finance shall report to the
			 Senate a reconciliation bill or resolution not later than December 10, 2010,
			 that consists of changes in laws, bills, or resolutions within its jurisdiction
			 to increase the statutory debt limit by an amount no more than
			 $50,000,000,000.
				
	
		April 26, 2010
		Placed on the calendar
	
